Case 19-45265   Doc 9-1   Filed 09/10/19 Entered 09/10/19 15:35:17   Exhibit
                                                                      EXHIBITA
                                   Pg 1 of 5
                                                                         A
Case 19-45265   Doc 9-1   Filed 09/10/19 Entered 09/10/19 15:35:17   Exhibit A
                                   Pg 2 of 5
Case 19-45265   Doc 9-1   Filed 09/10/19 Entered 09/10/19 15:35:17   Exhibit A
                                   Pg 3 of 5
Case 19-45265   Doc 9-1   Filed 09/10/19 Entered 09/10/19 15:35:17   Exhibit A
                                   Pg 4 of 5
Case 19-45265   Doc 9-1   Filed 09/10/19 Entered 09/10/19 15:35:17   Exhibit A
                                   Pg 5 of 5
